     Case 1:21-cv-06981-VEC-SLC Document 8 Filed 08/25/21 Page 1 of 1
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 8/25/2021

 AWILDA IVELISSE HERNANDEZ USERA,

                               Plaintiff,
                                                            21-CV-6981 (VEC)
                        -against-
                                                                 ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.


VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff has filed a request to proceed in forma pauperis, see Dkt. 3; and

       WHEREAS Plaintiff is represented by counsel,

       IT IS HEREBY ORDERED that Plaintiff’s request is GRANTED. Leave to proceed in

this Court without prepayment of fees is authorized. Should this action lead to a monetary

settlement or award in an amount equal to or greater than the filing fee, however, Plaintiffs must

reimburse the $400.00 filing fee to the Clerk of Court within 15 days of the receipt of the

settlement or award. See 28 U.S.C. § 1915.



SO ORDERED.
                                                     _________________________________
                                                       _____________________________
Date: August 25, 2021                                      VALERIE CAPRONI
                                                                      CAPRON O I
      New York, New York                                 United States District Judge
